Case 0:08-cr-60090-DMM Document 329 Entered on FLSD Docket 11/17/2020 Page 1 of 2

                                                         % > SS U 9O 4j
                                                                                    '
                                                                                    q
                                                                        '




                                                                               (
                                                                               l
                                                                               !
                                                                               .
                                                                               r
                                                                               '
                                                                               -
                                                                               ,
                                                                               .
                                                                               ,
                                                                               é
                                                                               .6
                                                                                3
                                                                                -
                                                                                .,
                                                                                 1
                                                                                 !
                                                                                 '
                                                                                 .
                                                                                 )
                                                                                 o'...'
                                                                               '
                                                                      . -.
                                                                        '


                                                                      . ..  $ ?
                                                                              1L
                                                                               -
                                                                             ..,.
                                                                            --
                                                                             ,,
                                                                             .
                                         ' '         '
                          '     '
                                .


Case 0:08-cr-60090-DMM - Document
                         . .
                         .    -.
                                  329 Entered on FLSD Docket 11/17/2020 Page 2 of 2
                                         ..      .

                                            -.
                                            .
                                         -




                         .
                         '
                         vy
                          ,              r4
                                         *J>
                                                           '
                                                               ,
                                                               uz,%
                                                               i-
                                                               =
                                                               c
                                                               xi
                                                                   3
                                                                        ko
                                                                        <
                                                                            .

                                                                            >   N
                                                                                <A
                                                                                    /


                                                                                    .




                                                                        WE c        ,
                           X             (:;                           - ... X =
                          (*N           (A
                          ia.
                          tjj
                                        (.7
                                        (%ï
                                                                       ;'-5- Z
                                                                        .


                          >             *>
                                                           .
                                                           .               . 8   -
                          j
                          u             >
                                        (                      =       D       '-
                          ,
                          X             .z
                                         .2
                                                           w           w g E
                                                           --
                          I             *                              .to Q
                                                                           5    d
                          $
                          1             C;%
                                                                       r
                                                                       O ù .-
                                                                            X




                                    t

                               QJ

                          r.>C)



                                                     (--
                                                       .
                                                      .9


                                        kr           W
                  .c.)                  C'           >
                 k../                   .D
                  (*' ù'N               t
                                        .
                                        .'
                                         -ft
                  (:)
                    A
                    ; *tv'
                  :k
                .-.:. '
                      y
                      -
                      i
                      -/                             W
                (- 5l ..â'.-
                 '=       /)
                                        <            =
                                        g'%
                                    cvA
                 C M                kv..
                                       '...?
                 k
                 rj
                  ' u
                 N.
                  >      ..p.           x
                 uh.C
                    - (.z
               Q         :
                         - 0,-.
